DETAILED ACTION
This is the first Office action on the merits. Claims 1-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2019, 03/27/2020, 08/11/2020, 08/13/2021 were considered by the examiner.
	
Drawings
The drawings are objected to because:
In FIG. 6, steps “324” and “326” should be relabeled as “624” and “626”, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 44, line 18, the phrase, “a moving vehicle 1520” should be, “a moving vehicle 1506”.
The following labels from the drawings are missing within the specification: 702, 754, 1308.
Appropriate correction is required.

Claim Objections
Claims 27 and 29 are objected to because of the following informalities:
In claim 27, the phrase, “wherein the ladar receiver that receives incident light and detects ladar returns based on the received incident light;” should likely be written as, “wherein the ladar receiver receives incident light and detects ladar returns based on the received incident light;”.
In claim 29, the phrase, “wherein the ladar receiver that receives incident light and detects ladar returns based on the received incident light;” should likely be written as, “wherein the ladar receiver receives incident light and detects ladar returns based on the received incident light;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the limitations “the tree structure” and “leaf nodes” are recited in lines 3 and 4, respectively. There is insufficient antecedent basis for these limitations in the claim, as neither this claim, nor claims 1 or 8 upon which it depends, make any reference to a “tree structure” or “leaf nodes”. Claim 11, however, does refer to both of these limitations. Please amend claim 9 to establish an antecedent basis for these limitations.

Claim 10 is also rejected due to claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 14, 15, 18-20, 24, 25, 29 ,30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1).

Regarding claim 1 LaChapelle et al. teaches an adaptive ladar system comprising:
	a ladar receiver configured to receive incident light and detect ladar returns from a plurality of ladar pulse shots based on the received incident light (FIG. 1, receiver 140, Paragraph [0048].);
	a memory configured to spatially index ladar return data for prior ladar pulse shots by location in a coordinate space (FIG. 1, controller 150, Paragraphs [0076] and [0077]. The system creates a point cloud from the detection results, which acts as a spatial index of the return data based on its location.);
	[…]; and
wherein the ladar receiver is further configured to detect a ladar return for the new ladar pulse shot based on the defined control parameter (FIG. 18, intensity detector 818 and look-up table 820, Paragraph [0164]. The intensity detector senses return intensity based on calibration information, acting as a control parameter, stored in a look-up table.).

LaChapelle et al. fails to teach, but Yang et al. does teach a processor configured to define a control parameter for the ladar receiver based on a look up and analysis of spatially indexed ladar return data stored in the memory for locations in the coordinate space that are within a defined vicinity around a targeted location in the coordinate space for a new ladar pulse shot (Yang et al., FIG. 1, calculation database 113, Paragraph [0044] and LaChapelle et al., FIG. 18, look-up table 820, Paragraph [0164]. Yang et al. teaches storing intensity values from previous return signals based on location, similar to how LaChapelle stores return information in a point cloud. Both act as spatial indexes. LaChapelle additionally teaches using a look up table, similar to what is taught by Yang et al., to store calibration information for the receiver, which would act as a control parameter. Thus the intensity to return data associated with particular locations can be used in place of the lookup table taught by LaChapelle et al.  ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the ladar system taught by LaChapelle et al. with the intensity lookup table based on previous returns taught by Yang et al. The reasoning for this is that the table taught by Yang et al. will update the intensity values over time, which the fixed look up table taught by LaChapelle et al. would not. This predictably, will allow the calibration information for the receiver to change over time, and thus adapt to potentially changing environments. Additionally, it would be obvious for the system to use the previous return intensity data from similar directions to the current return data for the calibration information, as this would be the most accurate recent measurement of intensity data in that direction.

Regarding claim 5 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the control parameter comprises a comparison threshold used by the ladar receiver (LaChapelle et al., FIG. 13, comparators 610 and TDCs 612, Paragraphs [0139]-[0141]. Teaches the use of a comparison threshold for signal amplitude. This could similarly be adapted for an intensity comparison threshold as well, as intensity and amplitude are proportional.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the TDC comparison threshold also taught by LaChapelle et al. The reasoning for this is that this method can yield information not just about the pulse intensity, but also the pulse shape, by using several different comparison circuits as illustrated in FIG. 13. This predictably yields greater information about the return pulse, and can potentially give more information about the environment being scanned.

Regarding claim 6 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 5 wherein the ladar receiver includes a time-to-digital converter (TDC) (LaChapelle et al., FIG. 13, comparators 610 and TDCs 612, Paragraphs [0139]-[0141].), and wherein the comparison threshold comprises a TDC comparison threshold (LaChapelle et al., FIG. 13, comparators 610 and TDCs 612, Paragraphs [0139]-[0141].).

Regarding claim 8 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the processor is further configured to repeat the define operation on a shot-by-shot basis for a plurality of new ladar pulse shots (Yang et al., FIG. 1, calculation database 113, Paragraph [0044] and LaChapelle et al., FIG. 18, look-up table 820, Paragraph [0164]. LaChapelle et al. teaches this defining operation being done on a shot-by-shot basis, based on the detected range of the return signal. Based on how the art is being combined, per the explanation given for claim 1, this same shot-by-shot process can also occur based on the detected position of the return signal.).

Regarding claim 14 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the ladar return data comprises intensity data for the ladar returns from prior ladar pulse shots (Yang et al., FIG. 1, calculation database 113, Paragraph [0044]. The lookup table can include the intensity of return signals.).

Regarding claim 15 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 herein the ladar return data comprises range data for the ladar returns from prior ladar pulse shots (LaChapelle et al., FIG. 1, controller 150, Paragraphs [0076] and [0077]. The point cloud would inherently include range data.).

Regarding claim 18 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the coordinate space comprises an azimuth-elevation grid (LaChapelle et al., FIG. 5, Paragraph [0098].).

Regarding claim 19 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the spatial index spatially indexes the ladar return data for a ladar frame (LaChapelle et al., Paragraphs [0076] and [0077]. The point cloud represents a full lidar frame.).

Regarding claim 20 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the spatial index spatially indexes the ladar return data over a defined time period (LaChapelle et al., Paragraphs [0076] and [0077]. The lidar frames, and thus the point cloud data, are obtained at a particular rate, and thus over a defined time period.).

Regarding claim 24 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the processor comprises a field programmable gate array (FPGA) (LaChapelle et al., Paragraph [0167]. Teaches the use of an FPGA to perform any of its calculations or functions.).

Regarding claim 25 LaChapelle et al. teaches A method for adaptively controlling a ladar receiver that receives incident light and detects ladar returns from a plurality of ladar pulse shots based on the received incident light (FIG. 1, receiver 140, Paragraph [0048].), the method comprising: 
spatially indexing ladar return data for a plurality of prior ladar pulse shots by location in the coordinate space (FIG. 1, controller 150, Paragraphs [0076] and [0077]. The system creates a point cloud from the detection results, which acts as a spatial index of the return data based on its location.);
[…]; and
the ladar receiver using the defined control parameters to detect a ladar return for the new ladar pulse shot (FIG. 18, intensity detector 818 and look-up table 820, Paragraph [0164]. The intensity detector senses return intensity based on calibration information, acting as a control parameter, stored in a look-up table.).

LaChapelle et al. fails to teach, but Yang et al. does teach defining a control parameter for the ladar receiver based on a look up and analysis of spatially indexed ladar return data for locations in the coordinate space that are within a defined vicinity around a targeted location in the coordinate space for a new ladar pulse shot (Yang et al., FIG. 1, calculation database 113, Paragraph [0044] and LaChapelle et al., FIG. 18, look-up table 820, Paragraph [0164]. Yang et al. teaches storing intensity values from previous return signals based on location, similar to how LaChapelle stores return information in a point cloud. Both act as spatial indexes. LaChapelle additionally teaches using a look up table, similar to what is taught by Yang et al., to store calibration information for the receiver, which would act as a control parameter. Thus the intensity to return data associated with particular locations can be used in place of the lookup table taught by LaChapelle et al.  ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method for controlling a ladar system taught by LaChapelle et al. with the intensity lookup table based on previous returns taught by Yang et al. The reasoning for this is that the table taught by Yang et al. will update the intensity values over time, which the fixed look up table taught by LaChapelle et al. would not. This predictably, will allow the calibration information for the receiver to change over time, and thus adapt to potentially changing environments. Additionally, it would be obvious for the system to use the previous return intensity data from similar directions to the current return data for the calibration information, as this would be the most accurate recent measurement of intensity data in that direction.

Regarding claim 29 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 25 wherein the ladar receiver that receives incident light and detects ladar returns based on the received incident light (LaChapelle et al., FIG. 1, receiver 140, Paragraph [0048].); and
	wherein the control parameter comprises a comparison threshold used by the ladar receiver (LaChapelle et al., FIG. 13, comparators 610 and TDCs 612, Paragraphs [0139]-[0141]. Teaches the use of a comparison threshold for signal amplitude. This could similarly be adapted for an intensity comparison threshold as well, as intensity and amplitude are proportional.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for controlling a ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the TDC comparison threshold also taught by LaChapelle et al. The reasoning for this is that this method can yield information not just about the pulse intensity, but also the pulse shape, by using several different comparison circuits as illustrated in FIG. 13. This predictably yields greater information about the return pulse, and can potentially give more information

Regarding claim 30 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 29 wherein the ladar receiver includes a time-to-digital converter (TDC) (LaChapelle et al., and wherein the comparison threshold comprises a TDC comparison threshold.), and wherein the comparison threshold comprises a TDC comparison threshold (LaChapelle et al., FIG. 13, comparators 610 and TDCs 612, Paragraphs [0139]-[0141].).

Regarding claim 32 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 25 further comprising repeating the defining and using steps on a shot-by-shot basis for a plurality of new ladar pulse shots (Yang et al., FIG. 1, calculation database 113, Paragraph [0044] and LaChapelle et al., FIG. 18, look-up table 820, Paragraph [0164]. LaChapelle et al. teaches this defining operation being done on a shot-by-shot basis, based on the detected range of the return signal. Based on how the art is being combined, per the explanation given for claim 1, this same shot-by-shot process can also occur based on the detected position of the return signal.).

Regarding claim 33 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 25 wherein the ladar return data comprises intensity data for the ladar returns from prior ladar pulse shots (Yang et al., FIG. 1, calculation database 113, Paragraph [0044]. The lookup table can include the intensity of return signals.).

	
Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Kwant et al. (US 20180137675 A1).

Regarding claim 2 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1.

This combination fails to teach, but Kwant et al. does teach wherein the spatially-indexed ladar return data is organized in the memory as a quad tree index (FIG. 3C, quad-tree representation 340, Paragraph [0078]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the quad tree structure for a spatial index taught by Kwant et al. The reasoning for this is that quad-tree structure is a relatively simple structure for a spatial index, that still allows for quick searching of information without having to check every single data point. This would predictably allow for quicker look up of intensity calibration information, by cutting down on the amount of searching necessary to find the proper value.

Regarding claim 26 LaChapelle et al., modified in view of Yang et al., teaches the method of claim 25.

This combination fails to teach, but Kwant et al. does teach wherein the spatially indexing step comprises arranging the ladar return data in a memory as a quad tree index (FIG. 3C, quad-tree representation 340, Paragraph [0078]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for controlling a ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the quad tree structure for a spatial index taught by Kwant et al. The reasoning for this is that quad-tree structure is a relatively simple structure for a spatial index, that still allows for quick searching of information without having to check every single data point. This would predictably allow for quicker look up of intensity calibration information, by cutting down on the amount of searching necessary to find the proper value.

Claims 3, 4, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Jarosinski et al. (US 20180045816 A1).

Regarding claim 3 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1.

This combination fails to teach, but Jarosinski et al. does teach wherein the control parameter comprises a detector threshold used by the ladar receiver (FIG. 4, ADC/TDC 470, Paragraph [0052]. Teaches an ADC/TDC unit that determines if a received signal exceeds a detector threshold.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the ADC detection threshold taught by Jarosinski et al. The reasoning for this is that using this system will allow the greater ladar system to filter out potentially unwanted or erroneous detections from outside noise. This predictably will lead to more accurate scanning results.

Regarding claim 4 LaChapelle et al., modified in view of Yang et al. and Jarosinski et al., teaches the system of claim 3 wherein the ladar receiver includes an analog-to-digital converter (ADC) (Jarosinski et al., FIG. 4, ADC/TDC 470, Paragraph [0052].), and wherein the detector threshold comprises an ADC detection threshold (Jarosinski et al., FIG. 4, ADC/TDC 470, Paragraph [0052]. Teaches an ADC/TDC unit that determines if a received signal exceeds a detector threshold.).

Regarding claim 27 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 25 wherein the ladar receiver that receives incident light and detects ladar returns based on the received incident light (LaChapelle et al., FIG. 1, receiver 140, Paragraph [0048]. ).

This combination fails to teach, but Jarosinski et al. does teach wherein the control parameter comprises a detector threshold used by the ladar receiver (FIG. 4, ADC/TDC 470, Paragraph [0052]. Teaches an ADC/TDC unit that determines if a received signal exceeds a detector threshold.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for controlling a ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the ADC detection threshold taught by Jarosinski et al. The reasoning for this is that using this system will allow the greater ladar system to filter out potentially unwanted or erroneous detections from outside noise. This predictably will lead to more accurate scanning results.

Regarding claim 28 LaChapelle et al., modified in view of Yang et al. and Jarosinski et al., teaches the system of claim 27 wherein the ladar receiver includes an analog-to-digital converter (ADC) (Jarosinski et al., FIG. 4, ADC/TDC 470, Paragraph [0052].), and wherein the detector threshold comprises an ADC detection threshold (Jarosinski et al., FIG. 4, ADC/TDC 470, Paragraph [0052]. Teaches an ADC/TDC unit that determines if a received signal exceeds a detector threshold.).

Claims 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Dani (US 20200044336 A1).

Regarding claim 7 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 wherein the ladar receiver comprises a photodetector array and an amplifier (LaChapelle et al., FIGS. 1 and 11, receiver 140, APD 502, TIA 510, and gain circuit 512, Paragraphs [0073], [0129], and [0131]. Teaches the use of multiple APDs, each coupled to an amplifier.), the photodetector array configured to convert incident light on the ladar receiver into a signal (LaChapelle et al., FIGS. 1 and 11, receiver 140 and APD 502, Paragraphs [0073]), the amplifier configured to amplify the signal (LaChapelle et al., FIG. 11, TIA 510 and gain circuit 512, Paragraphs [0130] and [0131].).

This combination fails to teach, but Dani does teach wherein the control parameter comprises a gain setting for the amplifier (FIG. 4, variable gain amplifiers 408-412 and look-up table 420. Paragraph [0026]. Teaches controlling the gain setting using a look up table.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the controllable gain setting taught by Dani. The reasoning for this is that by allowing the system to control the gain setting of the receiver amplifier, it allows the system to match the gain to the expected signal intensity. This predictably allows for the proper gain to be given to any individual signal, allowing for easier data processing.

Regarding claim 31 LaChapelle et al., modified in view of Yang et al., teaches the method of claim 25 wherein the ladar receiver comprises a photodetector array and an amplifier (LaChapelle et al., FIGS. 1 and 11, receiver 140, APD 502, TIA 510, and gain circuit 512, Paragraphs [0073], [0129], and [0131]. Teaches the use of multiple APDs, each coupled to an amplifier.),  the method further comprising: 
the photodetector array converting incident light on the ladar receiver into a signal (LaChapelle et al., FIGS. 1 and 11, receiver 140 and APD 502, Paragraphs [0073); and
the amplifier amplifying the signal (LaChapelle et al., FIG. 11, TIA 510 and gain circuit 512, Paragraphs [0130] and [0131].)	

This combination fails to teach, but Dani does teach wherein the control parameter comprises a gain setting for the amplifier (FIG. 4, variable gain amplifiers 408-412 and look-up table 420. Paragraph [0026]. Teaches controlling the gain setting using a look up table.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for controlling a ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the controllable gain setting taught by Dani. The reasoning for this is that by allowing the system to control the gain setting of the receiver amplifier, it allows the system to match the gain to the expected signal intensity. This predictably allows for the proper gain to be given to any individual signal, allowing for easier data processing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Guo (US 20180081034 A1).

Regarding claim 11 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1.

This combination fails to teach, but Guo does teach wherein the spatial index comprises a tree structure having a root node, a plurality of branches, and a plurality of leaf nodes (FIG. 4, Paragraph [0041]. Shows an octo tree structure, with a root node, branches, and a leaf node.), wherein the leaf nodes associate the ladar return data with corresponding locations in the coordinate space (FIG. 3, step 330, Paragraphs [0043] and [0044]. Leaf nodes contain data from a point cloud, which would include ladar return data and the coordinates.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the tree structure for the spatial index taught by Guo. The reasoning for this is that the particular octotree structure has a simple construction process and a high index efficiency (Guo, Paragraph [0004]). This predictably makes this structure both easy to implement and quick to retrieve data from.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Nakamura et al. (US 7602477 B2).

Regarding claim 16 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1.

This combination fails to teach, but Nakamura et al. does teach wherein the ladar return data comprises noise level data for the ladar returns from prior ladar pulse shots (Col 2, Ln 12-19. Teaches a system that stores noise level data.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the noise level data storage taught by Nakamura et al. The reasoning for this is that by storing this data, it can be used to inform both transmitter and receiver calibration to compensate for the given noise. This predictably will allow the system to mitigate some of the issues associated with signal noise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Levesque et al. (US 20090119044 A1).

Regarding claim 17 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1.

This combination fails to teach, but Levesque et al. does teach wherein the ladar return data comprises pulse shape data for the ladar returns from prior ladar pulse shots (Paragraph [0038]. Teaches the analyzing and storage of return pulse shapes.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the pulse shape storage taught by Levesque et al. The reasoning for this is the shape of the pulse can contain information about the environment scanned, such as the potential obliquity of objects. Keeping this data will predictably allow the system to analyze any potentially scanned structures in greater detail.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Kobayashi et al. (US 20110146908 A1).

Regarding claim 21 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1.

This combination fails to teach, but Kobayashi et al. does teach wherein the defined vicinity is an adjustable value (FIGS. 9B and 10A, Paragraphs [0077] and [0084]. Teaches searching a spatial index of intensity data using two different search ranges.  ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the adjustable search range taught by Kobayashi et al.

Claims 22, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180306926 A1), modified in view of Yang et al. (US 20160370462 A1) and Keller et al. (US 20170176990 A1).

Regarding claim 22 LaChapelle et al., modified in view of Yang et al., teaches the system of claim 1 further comprising a ladar transmitter (LaChapelle et al., FIG. 1, light source 110, Paragraph [0039]), wherein the ladar transmitter includes a plurality of scannable mirrors (LaChapelle et al., FIGS. 1 and 2, scanner 120 and 162 and mirrors 180-1 and 2, Paragraphs [0080] and [0086].);
	[…];
wherein the ladar transmitter is further configured to (1) controllably scan the scanable mirrors to target the ladar transmitter at the targeted range points in accordance with the scheduled ladar pulse shots (LaChapelle et al., FIGS. 1 and 2, scanner 120 and 162 and mirrors 180-1 and 2, Paragraphs [0080], [0086], and  [0087]. Mirrors are controlled to follow the intended scan pattern.), and (2) transmit a plurality of ladar pulse shots toward the targeted range points via the controllably scanned mirrors (LaChapelle et al., FIGS. 1 and 2, scanner 120 and 162 and mirrors 180-1 and 2, Paragraphs [0080], [0086], and  [0087]. The beam is transmitted via the mirrors in the scanning system.).

This combination fails to teach, but Keller et al. does teach wherein the processor is further configured to dynamically schedule a plurality of ladar pulse shots for the ladar transmitter to target a plurality of range points in the coordinate space (FIG. 7, Paragraphs [0007] and [0059]. Dynamically adjusts the systems scan pattern.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the dynamic scanning pattern taught by Keller et al. The reasoning for this is that by adjusting the scan pattern dynamically, it will allow the system to focus on particular regions of interest after they have been detected. This predictably leads to a more efficient allocation of scanning resources.

Regarding claim 23 LaChapelle et al., modified in view of Yang et al. and Keller et al., teaches the system of claim 22 wherein the processor is further configured to perform the dynamic scheduling on a shot-by-shot basis (Keller et al., FIG. 7, Paragraphs [0007] and [0059]. Scan pattern and locations are adjusted to focus on particular areas, and thus the patterns are determined on a shot-by-shot basis).

Regarding claim 34 LaChapelle et al., modified in view of Yang et al., teaches the method of claim 25 wherein the ladar pulse shots are from a ladar transmitter that transmits ladar pulse shots into the coordinate space via a plurality of scanning mirrors (LaChapelle et al., FIGS. 1 and 2, light source 110, scanner 120 and 162 and mirrors 180-1 and 2, Paragraphs [0039], [0080], and [0086].), the method further comprising:
	[…];
	the ladar transmitter controllably scanning the mirrors to target the ladar transmitter at the targeted range points in accordance with the scheduled ladar pulse shots (LaChapelle et al., FIGS. 1 and 2, scanner 120 and 162 and mirrors 180-1 and 2, Paragraphs [0080], [0086], and  [0087]. Mirrors are controlled to follow the intended scan pattern.); and
	the ladar transmitter transmitting a plurality of ladar pulse shots toward the targeted range points via the scanning mirrors (LaChapelle et al., FIGS. 1 and 2, scanner 120 and 162 and mirrors 180-1 and 2, Paragraphs [0080], [0086], and  [0087]. The beam is transmitted via the mirrors in the scanning system.).

This combination fails to teach, but Keller et al. does teach a processor dynamically scheduling a plurality of ladar pulse shots for the ladar transmitter to target a plurality of range points in the coordinate space (FIG. 7, Paragraphs [0007] and [0059]. Dynamically adjusts the systems scan pattern.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method for controlling a ladar system taught by LaChapelle et al., and previously modified with the intensity lookup table based on previous returns taught by Yang et al., with the dynamic scanning pattern taught by Keller et al. The reasoning for this is that by adjusting the scan pattern dynamically, it will allow the system to focus on particular regions of interest after they have been detected. This predictably leads to a more efficient allocation of scanning resources.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, claims 9 and 10 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections listed above and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to anticipate or make obvious a processor configured to traverse a tree structure to identify and extract ladar return data from leaf nodes identified to be within a defined vicinity of a scheduled pulse shot.  Particular pieces of prior art cited above may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645